VAUGHN, Judge.
Defendant’s assignments of error directed against the charge are well taken.
Plaintiff alleged and offered evidence tending to show that she left the home because of the indignities heaped upon her person by defendant. It was also necessary for her to satisfy the jury that such acts by her husband were not the result of adequate provocation on her part. The judge’s failure to so instruct the jury constituted prejudicial error and requires a new trial. Howell v. Howell, 223 N.C. 62, 25 S.E. 2d 169; Barker v. Barker, 232 N.C. 495, 61 S.E. 2d 360. The relative fault of the parties must be weighed. Dowdy v. Dowdy, 154 N.C. 556, 70 S.E. 917.
We also hold that the judge failed to declare and explain the law arising on the evidence as required by G.S. 1A-1, Rule 51(a). A charge which contains a general explanation of the law but fails to apply the law to the evidence given in the case then being tried is insufficient. We specifically observe that the jury was not instructed as to the legal principles applicable to defendant’s evidence, if they found it to be true.
New trial.
Judges Brock and Baley concur.